Citation Nr: 1410067	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-40 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 and March 2010 rating decisions.

In a September 2009 statement, the Veteran suggested that he has been unable to maintain employment due to his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for entitlement to TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  Therefore, as the Veteran's assertions suggest that he may be unable to work due to his service-connected disability, and in light of the Court's holding in Rice, the Board has considered a claim for TDIU as part of his pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.

In May 2010, the Veteran testified at a local hearing before a Decision Review Officer (DRO) at the St. Petersburg, Florida, RO.  A transcript of this hearing is of record.  

The claims file contains a VA Form 21-22 signed by the Veteran on October 24, 2008, appointing Disabled American Veterans (DAV) as his representative.  In his September 2010 substantive appeal, the Veteran indicated that, after his local hearing, he decided not to use DAV as his representative any longer.  As such, the Board finds that the Veteran has revoked the appointment of DAV as his representative, and he is currently unrepresented. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With respect to the Veteran's claim for entitlement to an evaluation in excess of 10 percent for service-connected PTSD, the Veteran underwent a VA examination with regard to this disability most recently in March 2010.  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

As it has been 4 years since the Veteran was last provided a VA examination with regard to his PTSD, and the February 2014 Appellant's Brief suggests that the Veteran's PTSD has increased in severity since this examination, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected PTSD.

Moreover, VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2013).  As the Veteran's VA treatment records were last associated with the claims file in January 2010, any and all available VA treatment records that have not yet been associated with the claims file should be obtained. 

With regard to the Veteran's claim for service connection for a skin condition, the Veteran asserted in his October 2008 claim that he has a skin condition that began in June 1968.  He has asserted that his skin condition is due to in-service exposure to agent orange.  

While the claims file suggests that not all of the Veteran's service treatment records were able to be located, a review of the available service treatment records reveals no complaints, treatment, or diagnoses of a skin condition of any kind.  Personnel records reflect that the Veteran served in the Republic of Vietnam from January 1968 to October 1968.  As such, in-service exposure to herbicides or agent orange is presumed.  Additionally, the Veteran has submitted letters and journal entries that he reported writing in 1968 referencing rashes on his body. 

VA treatment records from 2008 and 2009 reflect that the Veteran has been diagnosed with verrucoid keratosis and verruca vulgaris.  Private treatment records from 1998 reveal a right ankle verruca, a seborrheic keratosis on the trunk, and melanocytic nevus on the posterior neck.  

A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, as in-service herbicide exposure has been conceded; the Veteran has current diagnoses of skin conditions; and he has asserted that he has had skin condition symptoms since his active duty service, an observation that he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current skin condition of any kind that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Veteran asserted in his October 2008 claim that he has hearing loss that began in January 1968.  He asserted in his August 2009 notice of disagreement (NOD) that the corrosive effects of being exposed to agent orange can cause hearing loss.  

Upon examination prior to entrance into active duty, a February 1966 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
 5 (15)
X
15 (20)
LEFT
 0 (15)
-10 (0)
20 (30)
X
35 (40)

The February 1966 Report of Medical Examination also included a notation regarding an October 1966, summary report of examination for organic hearing loss reflecting puretone thresholds as follows:
HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
 0 (10)
X
20 (25)
LEFT
0 (15)
0 (10)
20 (30)
X
30 (35)

The aforementioned tables reflects ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  


Upon examination at separation from active duty, an October 1968 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
HERTZ

500
1000
2000
3000
4000
RIGHT
10
-5
 0
X
20
LEFT
-5
-5
20
X
25

The Veteran underwent a VA examination in July 2009.  The examiner stated that it is at least as likely as not that the Veteran's tinnitus is attributable to noise exposure while on active duty, which has been conceded.  The Veteran recalled a specific incident of a very loud explosion that triggered tinnitus onset while in Vietnam.  He even mentioned it in a letter written home.  The Veteran's participation in heavy combat would have exposed him to hazardous noise levels, and tinnitus is clinically known to be linked to acoustic trauma.  The examiner went on to determine, however, that it is less likely that the Veteran's hearing loss is related to military noise exposure, as audiograms 500-4000 Hertz did not show onset of loss in the right ear or further progression of a mild pre-existing loss in the left ear at 4000 Hertz during service.      

In Buchanan v. Nicholson, it was noted that it cannot be determined that lay evidence as to nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As it appears that the July 2009 VA opinion indicated that the Veteran's hearing loss is not related to service solely based on a lack of in-service evidence of hearing loss or increased hearing loss, the Board finds that this issue must be remanded in order to obtain an adequate rationale as to why the July 2009 VA examiner determined that the Veteran's tinnitus is related to in-service noise exposure but his hearing loss is not.  Discussion should also be provided with regard to the Veteran's assertions of a relationship between in-service herbicide exposure and hearing loss. 

Finally, in light of the Veteran's assertions regarding his employability, the Veteran should be a provided a VA general medical examination to determine whether he is currently precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Further, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such notice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file, to specifically include those from January 2010 to the present. 

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the Veteran's complaints regarding symptoms associated with this disability.  The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria and should note any occupational effects resulting from this disability.

4. Schedule the Veteran for an appropriate VA examination for a skin condition.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his assertions, the examiner should render an opinion as to whether the Veteran currently has a skin condition of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current skin condition had its onset in service, or was otherwise incurred in or aggravated by a disease or injury in service, to include in-service exposure to herbicides or agent orange.   

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinions provided.

5. The Veteran's claims file should be sent to the July 2009 VA examiner for clarification of the questions asked below.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary in order to answer the following questions, the Veteran should be scheduled for a new VA examination.

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The VA examiner should express an opinion as to whether hearing loss of either ear clearly and unmistakably preexisted service.  With respect to any hearing loss disability that the examiner believes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether such disability underwent a chronic and permanent increase in severity during or as a result of service that would be beyond the normal progression of the disorder.  If the opinion is that any diagnosed hearing loss disability did not undergo such an increase, the examiner should state whether is it clear and unmistakable that it did not.  

If the examiner determines that the contemporaneous medical evidence does not clearly and unmistakably reflect that the Veteran's hearing loss of either or both ears pre-existed service, the examiner should provide an opinion as to whether the Veteran's currently diagnosed hearing loss of either or both ears was caused by or incurred during his active duty service. 

A discussion of the underlying reasons for all opinions expressed, including reference to the pertinent service treatment records and consideration of the Veteran's assertions of a connection between his in-service agent orange exposure and hearing loss, must be included in the examination report.  Lack of evidence of hearing loss in service alone is not a sufficient rationale for a negative opinion. 

6. The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability. 

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  A discussion of the underlying reasons for all opinions expressed must be provided.


7. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond..

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


